DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [13]  is  objected to because of the following informalities:   Claim 13 does’ t  set or indicate a preamble.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim [1] rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, recites the limitation “wherein    the storage device stores a plurality of image signals output by the plurality of pixels arranged in the imaging unit as a plurality of sub-frames and then outputs a sub-frame satisfying a predetermined condition out of the plurality of sub-frames as a signal for configuring a single frame”. However, it is not clear to one of ordinary skill in the art how the storage device without having a processor to process the captured image data and outputs a sub-frame satisfying a predetermined condition out of the plurality of sub-frames as a signal for configuring a single frame.   Thus, the imitation making the claim as a whole vague and un clear. Appropriate correction consistent to applicant’s disclosure is required. For examination purpose it is being interpreted  and equated to the below prior art storage device.

Claims 2-12 fails to cure the deficiency of claim 1, and thus analyzed and rejected by the same reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claim(s) [1 and 11-12]  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sheikh (US. 2017/0310901) in view of  Kaizu (US. 2012/0287294).

Reclaim1,  Sheikh discloses an imaging device (see fig. 4B) comprising: an imaging unit in which a plurality of pixels each including a photoelectric conversion element are arranged (see 208 fig. 4B); a signal processor configured to process a signal output from the imaging unit see 418, 420 fig. 4B); and a storage device configured to store the signal output from the imaging unit and transfer the signal to the signal processor(see 416 fig. 4B), 

Sheikh discloses, a storage device configured to store the signal output from the imaging unit and transfer the signal to the signal processor (see 416 fig. 4B). However, Sheikh doesn’t seem to explicitly discloses, where   the storage device stores a plurality of image signals output by the plurality of pixels arranged in the imaging unit as a plurality of sub-frames and then outputs a sub-frame satisfying a predetermined condition out of the plurality of sub-frames as a signal for configuring a single frame.
 
 Nonetheless in the same field of endeavor Kaizu discloses an image processing device as Sheikh (see for example Kaizu fig. 1). Kaizu further discloses, a storage device (see 104 fig. 1) stores a plurality of image signals output by the plurality of pixels arranged in the imaging unit as a plurality of sub-frames and then outputs a sub-frame satisfying a predetermined condition out of the plurality of sub-frames as a signal for configuring a single frame (see ¶ 0009, The sensor image 103 is stored in a frame memory 104. During image pickup, the image pickup apparatus consecutively picks up two images, a high sensitivity image 105 produced by a long exposure and a low sensitivity image 106 produced by a short exposure, stores the two images in the frame memory 104, and inputs the two images into an HDR processing unit 107 located downstream [ the storage device outputting the high and low sensitivity image frames separately as depicted in fig. 1]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Sheikh before the effective filling date of the claimed invention by the teachings of  Kaizu since this would allow to output captured according to their sensitivity, and thus enhancing usability. 

Reclaim 11, Sheikh as modified further discloses, wherein number of bits of each signal in the single frame is larger than number of bits of each signal of the plurality of image signals (see for example Sheikh ¶0038 and  fig. 4B 228,  number bits of a  single frame before noise filter is  larger than  the number of bits of each frame after noise filter, since the noise filter will reduce the noise signal from the raw frame) .

Reclaim 12, Sheikh as modified further discloses an electronic device comprising: the imaging device according to claim 1, (see Sheikh fig. 4B); and a control device configured to control an operation of the imaging device (see   Sheikh, ¶ 0037, The camera controller with firmware 202).



5.  Claim(s)  [8-10] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sheikh (US. 2017/0310901) in view of  Kaizu (US. 2012/0287294 in view of Inada.

Reclaim 8,  Sheikh in view of Kaizu (combination) doesn’t seem to explicitly disclose, further comprising a first substrate and a second substrate that are arranged in a stacked manner, wherein the first substrate includes the imaging unit, and the second substrate includes the signal processor.
 Nonetheless in the same field of endeavor Inada discloses an image processing device as the combination (see Inada fig. 1).  Inada further discloses a first substrate and a second substrate that are arranged in a stacked manner, wherein the first substrate includes the imaging unit, and the second substrate includes the signal processor (see figs. 3-4 and ¶0056, The pixel array 313 may be implemented at a first substrate, the logic circuit 314 may be implemented at a second substrate, and the memory 315 may be implemented at a third substrate. The first to third substrates may be provided in a stacked structure).
 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings of Inada before the effective filling date of the claimed invention this this would allow to make the device of the combination more compact and integral.


Reclaim 9, Sheikh as modified further discloses, wherein the second substrate includes the storage device (see Inada ¶¶0056 and 0059, the logic circuit 314 may include a physical layer or an interface circuit for an interface with the memory 315, [by the virtue of communicating with the second substrate for example to store data output of the analog to digital convertor as depicted in fig. 3]).

Reclaim 10, Sheikh as modified further discloses, further comprising a third substrate that is arranged in a stacked manner with the first substrate, wherein the third substrate includes the storage device (see Inada ¶0056, the memory 315 may be implemented at a third substrate).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claim(s) 13 is/are rejected under 35 U.S.C. 102(a1)  as being anticipated  by Kaizu (US. 2012/0287294).

Reclaim 13, Kaizu discloses an image generation device configured to generate image data from a signal output from an imaging unit in which a plurality of pixels each including a photoelectric conversion element are arranged (see fig. ,  104), wherein the image generation device (104) acquires , from the imaging device (103), a plurality of image signals that include respective pixel values of the plurality of respective pixels (see ¶ 0009, During image pickup, the image pickup apparatus consecutively picks up two images, a high sensitivity image 105 produced by a long exposure and a low sensitivity image 106 produced by a short exposure, stores the two images in the frame memory 104), and generates single image data based on an image signal (se fig. 1 when generating the high sensitivity image, which satisfies a different condition from the low sensitivity image), in which pixel values of each pixel configuring each image signal satisfy a predetermined condition (see 105 and 106 fig. 1), out of the plurality of image signals (see ¶ 0009, During image pickup, the image pickup apparatus consecutively picks up two images, a high sensitivity image 105 produced by a long exposure and a low sensitivity image 106 produced by a short exposure, stores the two images in the frame memory 104, and inputs the two images into an HDR processing unit 107 located downstream, [when outputting the high sensitivity out of  the high sensitivity and low sensitivity image frames in parallel as depicted in fig. 1, the claim language is broad it doesn’t require computing a pixel value to discriminate a portion of pixels, and the plurality of image singles being the signals the high and low sensitivity pixel signals) .

Allowable Subject Matter
7. Claims [2-7] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And by overcoming the above 112(b) rejection.

8. The following is a statement of reasons for the indication of allowable subject matter:  

 Reclaim 2, none of the prior arts on the record either in combination or alone teaches or reasonably suggests: wherein the signal processor determines whether number of saturated pixels with pixel values exceeding a predetermined threshold is equal to or smaller than a predetermined number for each of the plurality of image signals and sets an image signal, in which the number of the saturated pixels is equal to or smaller than the predetermined number, out of the plurality of image signals as the signal for configuring the single frame.
 Claims 3-5 are allowed due to their direct or indirect dependency on claim 2.

Reclaim 6, none of the prior arts on the record either in combination or alone teaches or reasonably suggests: wherein the signal processor determines whether a saturated pixel with a pixel value exceeding a predetermined threshold exists for each of the plurality of image signals, corrects the pixel value of the saturated pixel based on a pixel value of a pixel adjacent to the saturated pixel out of the plurality of pixels, and generates data of the single frame based on an image signal that does not include the saturated pixel out of the plurality of image signals and an image signal with the pixel value of the saturated pixel corrected out of the plurality of image signals.
 Claim 7 is allowed due to its dependency on claim 6.


Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698